Proceeding pursuant to CPLR article 78 to compel the respondent to accept the petitioner’s plea of guilty to the offense of unlawful possession of marihuana in satisfaction of Indictment No. 78-00307-01, filed by the Grand Jury of Westchester County, which names petitioner as a defendant. Proceeding dismissed on the merits, without costs or disbursements. In People v Turdo (74 AD2d 614) we reinstated the entire indictment against petitioner. We did not, and indeed could not, reduce the crime charged to a lesser included offense (see CPL 210.20, subd 1, par [b]; People v Maier, 72 AD2d 754). Petitioner is not entitled, as a matter of right, to plead guilty to a lesser included offense of the crime charged (see CPL 220.10, subd 3). Relief in the nature of mandamus will not lie where the petitioner has no legal right to the relief sought (CPLR 7803, subd 1; Matter of Association of Surrogates & Supreme Ct. Reporters within City of N. Y. v Bartlett, 40 NY2d 571, 574). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.